DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, 11, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al. (JP 2012-207501 A).
Regarding claims 1 and 10, disclose a self-charging sensor (SCS), having: a housing (10) that includes: a rechargeable battery (38); a turbine module (32b, 34b) having a multilevel impeller having offset wheels (impellers 32b and 34b are multilevel and have offset wheels; fig. 2) that are adapted to be driven by a fluid flow via an inlet port (16) during an event (flushing of a toilet), wherein a rotation of the impeller (32b, 34b) causes the turbine module to generate electricity that 
Regarding claim 11, Hatakeyama discloses a toilet (2), comprising: an overflow tube (controlled discharge of water into toilet bowl 2 through pipe 14 prevents overflow and pipe 14 is therefore, an overflow tube); a fill tube (16; fig. 2); and a self-charging sensor (SCS), having: a housing (10) that includes: a rechargeable battery (38); a turbine module (32b, 34b) having a multilevel impeller having offset wheels (impellers 32b and 34b are multilevel and have offset wheels; fig. 2) that are adapted to be driven by a fluid flow via an inlet port (16) during an event (flushing of a toilet), wherein a rotation of the impeller (32b, 34b) causes the turbine module to generate electricity that recharges the rechargeable battery (rotation of impeller 32b generates electricity that charges capacitor 18; EPO Computer Translation, ¶ [0025], last 3 lines); and a processing module (40) that collects count data associated with the rotation during the event (controller 40 collects count data of the rotations of impeller 34b during a toilet flushing event; ¶ [0028]); and an attachment component adapted to seat the housing on an overflow 
Regarding claims 5, 6, and 14, Hatakeyama discloses wherein the housing (10) includes a cylindrical shape that substantially distributes its weight evenly on the overflow tube when seated (housing of power generation unit 10 includes a cylindrical shape that must distribute its weight substantially evenly on pipe 14; fig. 1); wherein the attachment component is configured to be seated on a traditional overflow tube (14) that comprises an open-ended vertically oriented pipe (at least a threaded portion of the housing of power generation unit 10 is configured to be seated on pipe 14 which is an open-ended vertically oriented pipe; fig. 1). 
Regarding claims 17-20, Hatakeyama discloses a self-charging sensor (SCS), having: a housing (10) that includes: a rechargeable battery (38); a turbine module (32b) having an impeller (32b) adapted to be driven by a fluid flow via an inlet port (16) during an event (flushing of toilet bowl 2), wherein a rotation of the impeller (32b) causes the turbine module to generate electricity that recharges the rechargeable battery (rotation of impeller 32b generates electricity that charges capacitor 18; EPO Computer Translation, ¶ [0025], last 3 lines); a processing module (40) that collects count data associated with the rotation during the event (controller 40 collects count data of the rotations of impeller 34b during a toilet flushing event; ¶ [0028]); and an attachment component adapted to seat the housing on an overflow tube (at least a threaded portion of the housing of power generation unit 10 is adapted to seat the housing on pipe 14 which discharges .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (JP 2012-207501 A) in view of Hiraide et al. (JP 10-311073 A).
8, 9, and 15, Hatakeyama discloses the invention as set forth above and further, that a direct current signal charges the rechargeable battery (a DC signal is required to charge capacitor 38; ¶ [0036]) and the processing module (40) utilizes a pulse signal to capture count data (controller counts pulses in a pulse signal, ¶ [0037]).
Although Hatakeyama is silent on receiving and converting a sinusoidal signal from the turbine module, it is well known in the art of power generating devices generate an AC signal and convert the signal to DC for storage.
Hiraide et al., herein Hiraide, teaches a power generation device wherein a processing module (rectifying circuit) receives and converts a sinusoidal signal (AC signal) from a turbine module (4) into a direct current signal (DC signal) to charge a rechargeable battery (Abstract, Solution).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Hatakeyama with the AC-to-DC signal conversion of Hiraide because this is a known method of generating and storing power and yields predictable results. 

Allowable Subject Matter
Claims 2-4, 7, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the inlet port includes a first nozzle adapted to direct a flow of fluid to a first wheel of the impeller and a second nozzle adapted to direct a flow of fluid to second wheel of the impeller” in combination with the remaining claim elements as recited in claims 2-4, 12, and 13. 
The prior art does not disclose or suggest “further comprising an adaptor configured to connect to the attachment component on a first end and further configured to connect to a canister flush valve on a second end” in combination with the remaining claim elements as recited in claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dunn et al. (US 8,690,117 B2) is cited for disclosing a self-charging water meter (130) that generates electricity from a turbine (155) for storage in a rechargeable battery (c. 3, l. 67 – c. 4, l. 4).
Hayashi et al. (JP 2015-161127 A) is cited for disclosing a water meter with an impeller (33) above an overflow tube (15) in a toilet tank (1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852